                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

ANTWAN JOVAN JACKSON,

      Plaintiff,

v.                                          CASE NO. 5:19cv114-MCR-MJF

SERGEANT LANIER, et al.,

      Defendants.
                                        /

                                  ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated March 10, 2021. ECF No. 50. The parties were furnished

a copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing any timely objections to the Recommendation, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 50, is

ADOPTED and incorporated by reference in this Order.

      2.   Plaintiff’s motion for an “Order to Show Cause for Preliminary

Injunction,” ECF No. 49, is DENIED.
                                 Page 1 of 2
DONE AND ORDERED this 21st day of April 2021.




                           s/   M. Casey Rodgers
                          M. CASEY RODGERS
                          UNITED STATES DISTRICT JUDGE




                        Page 2 of 2
